NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WALTER MITCHELL STEWART, Jr.,                   No. 16-35492

                Plaintiff-Appellant,            D.C. No. 4:15-cv-00044-BMM

 v.
                                                MEMORANDUM*
WATTS, Crossroads Transport Officer,

                Defendant-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Federal prisoner Walter Mitchell Stewart, Jr. appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his

action alleging violation of his constitutional rights. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Williams v. Paramo, 775 F.3d 1182, 1191


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Stewart

failed to raise a genuine dispute of material fact as to whether he properly

exhausted his administrative remedies, or whether there was “something in his

particular case that made the existing and generally available administrative

remedies effectively unavailable to him.” Albino v. Baca, 747 F.3d 1162, 1172

(9th Cir. 2014) (en banc); see also Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(requiring proper exhaustion, which means “using all steps that the agency holds

out, and doing so properly (so that the agency addresses the issues on the merits)”

(emphasis, citation, and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Stewart’s motion to

file a second amended complaint because amendment would have been futile. See

Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth

standard of review and explaining that “[a] district court acts within its discretion

to deny leave to amend when amendment would be futile”).

      In light of our disposition, we do not consider the merits of Stewart’s claims.

      To the extent that Stewart seeks additional relief (Docket Entry No. 11),




                                           2                                    16-35492
Stewart’s request is denied.

      AFFIRMED.




                               3   16-35492